FILED
                             NOT FOR PUBLICATION                            FEB 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-10214

               Plaintiff - Appellee,              D.C. No. 3:08-cr-01079-DGC

  v.
                                                  MEMORANDUM *
DANIEL JOE KABINTO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    David G. Campbell, District Judge, Presiding

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Daniel Joe Kabinto appeals from the district court’s order recommitting him

pursuant to 18 U.S.C. § 4246. We have jurisdiction under the collateral order

doctrine, see United States v. Godinez-Ortiz, 563 F.3d 1022, 1026-29 (9th

Cir. 2009), and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Kabinto contends that the district court does not have authority pursuant to

18 U.S.C. § 4246 to recommit him to an institution for a dangerousness

assessment. As he concedes, however, this contention is foreclosed by

Godinez-Ortiz, 563 F.3d at 1029-32.

      AFFIRMED.




                                         2                                    10-10214